Citation Nr: 0703361	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge at the RO in January 2006.  A 
transcript of the hearing has been associated with the 
record.

In March 2006 the Board remanded the instant issue for 
additional development of the record.  The case was returned 
to the Board for appellate consideration in October 2006.


FINDING OF FACT

Neither the veteran's participation in combat nor a stressor 
supporting a diagnosis of PTSD has been corroborated.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   

In the present case, the veteran's claim was received in 
September 2002, after the enactment of the VCAA.  A letter 
dated in April 2003, prior to the initial adjudication of the 
veteran's claim, explained the evidence necessary to support 
his claim of entitlement to service connection for PTSD.  It 
requested that the veteran complete a questionnaire 
concerning his claimed PTSD stressors.  It noted the evidence 
that had been received in support of the claim and the action 
that had been taken by the RO.  It provided the veteran with 
instructions concerning the assistance VA would provide in 
obtaining evidence.  

An April 2006 letter informed the veteran that his Social 
Security Administration records had been requested.  It 
reiterated the evidence and information necessary to support 
his claim.  He was asked to submit any evidence in his 
possession that pertained to his claim.  The letter also 
explained how VA determines disability ratings and effective 
dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  The RO has made attempts to 
verify the veteran's claimed stressors.  The veteran was 
afforded the opportunity to testify before the undersigned.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, in a May 2006 statement, 
the veteran indicated that he had no further information or 
evidence to provide.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Analysis

The veteran's service medical records are negative for any 
complaint, diagnosis, or abnormal finding pertaining to his 
psychiatric health.  On discharge examination in January 
1966, the veteran was noted to be psychiatrically normal.  He 
was found to be qualified for release from active duty and to 
perform the duties of his rate.  

In March 1976, the Social Security Administration concluded 
that the veteran was disabled due to a left knee disability 
and gout.

In an October 1976 letter, J.L.R.. M.D., indicated that he 
had diagnosed the veteran with neurotic depression.  He 
prescribed antidepressant medication and advised electric 
shock therapy.  

On VA psychiatric examination in December 1976, the veteran 
complained of never feeling good.  He reported worries about 
his family.  On mental status examination, considerable 
anxiety was evident, and content of thought revealed an 
anxious, rigid, compulsive individual with considerable 
repressed hostility.  The veteran also had multiple somatic 
complaints.  The diagnosis was depressive neurosis with 
anxiety features, chronic and severe.  The examiner suggested 
that the veteran apply for outpatient treatment at a private 
facility.

A June 1981 examination report from C.J.B., M.D., was 
received from the Social Security Administration.  It relates 
the veteran's psychiatric history, to include electric shock 
treatments.  The veteran did not elaborate on his experiences 
in service.  Dr. B. concluded that the veteran's primary 
problem was depression.  He also diagnosed passive-aggressive 
personality and depressive neurosis.

An October 1982 termination summary from Spanish Peaks Mental 
Health Center indicates a diagnostic impression of manic 
depressive disorder, bipolar type, chronic and severe in 
nature.  

In December 2002, the service department reported that there 
was no evidence in the veteran's file to substantiate any 
service in the Republic of Vietnam.

A VA psychiatric examination was carried out in March 2003.  
The examiner indicated that there was no claims folder to 
review.  He noted that the veteran had undergone two courses 
of electroshock therapy due to overagressiveness.  The 
veteran reported the dates of such therapy at some point 
during 1967 and 1968.  The veteran reported that while in 
Okinawa, he witnessed a friend, Mr. S., drown while crossing 
a river.  He indicated that he had recurrent dreams of 
witnessing the resuscitation attempts.  After examination, 
the diagnoses were chronic PTSD and Depression.  The examiner 
noted that the veteran's symptoms included disturbed sleep, 
recurrent nightmares, withdrawal from social life, 
overagressiveness, marked amnesia, being easily startled, and 
suicidal ideation.  

In a May 2003 statement, the veteran indicated that he had 
witnessed the drowning of his best friend, S., while trying 
to swim across a river.  He stated that the incident had 
haunted him over the years.  

In July 2003 the RO requested assistance in verifying the 
veteran's claimed stressor from the Marine Corps.  The Marine 
Corps responded that the information provided was 
insufficient for the purpose of conducting meaningful 
research on the veteran's behalf.  

An August 2003 VA mental health intake report reflects the 
veteran's report of having witnessed his friend drown.  He 
reported that he had had no combat experience.  After a 
comprehensive examination, the diagnoses were PTSD, bipolar-
depressed [sic].  

In his February 2004 notice of disagreement, the veteran 
provided additional information concerning the claimed 
stressful incident, to include the full name of the 
individual he claimed to have seen drowned.  In his June 2004 
substantive appeal, the veteran related that the drowning 
occurred around August 1963.

In July 2004 the RO again requested assistance from the 
Marine Corps.  The Marine Corps responded in August 2004 that 
a search of the unit diaries revealed that one Marine died in 
January 1962 as a result of accidental drowning.  The 
deceased Marine's name did not match or resemble that of the 
friend whom the veteran claims to have seen drowned.  

On VA psychiatric examination in September 2004, the veteran 
reported that his best friend died during a training 
exercise.  The examiner noted the veteran's history of 
psychiatric treatment.  The diagnoses were chronic, severe 
PTSD and major depression.  The examiner opined that the PTSD 
was associated with his military service and indicated that 
his depressive symptoms were inextricably interwoven with his 
PTSD.  

A diagnosis of PTSD is also noted in a May 2005 VA treatment 
record.  

At his January 2006 hearing, the veteran testified that he 
witnessed a friend drown in a river.  He offered two names.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy.  NAVMC Form 118(9), 
Combat History - Expeditions - Awards Record, has no entries 
concerning combat history.  In fact, the veteran has reported 
that he did not engage in combat.  See 38 C.F.R. § 3.304(f).    
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Having carefully considered the record in this case, the 
Board finds that there is insufficient evidence to meet the 
criteria for establishing PTSD.  Although the veteran has 
been given a diagnosis of PTSD, there is no independent 
corroboration of the veteran's claimed stressor.  In this 
regard, the Board notes that although the Marine Corps 
reported in August 2004 that a Marine from the veteran's unit 
died of an accidental drowning, the date of the drowning and 
the name of the deceased do not match the information 
provided by the veteran.  Moreover, the Marine Corps reports 
that the accidental drowning occurred in January 1962.  The 
veteran's service personnel records show that he did not 
arrive on Okinawa until April 1962.  As such, the veteran's 
claimed stressor has not been verified.  Therefore, having 
considered all procurable and assembled data, the Board 
concludes that the criteria for service connection for PTSD 
are not met.
			
In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


